Citation Nr: 0900550	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for myoclonic jerks.  

2.  Entitlement to service connection for sleep apnea, 
previously claimed as sleep and breathing problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980, and from October 1982 to October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the 
benefits sought on appeal.

In September 2006, the veteran appeared and testified at a 
hearing before a Decision Review Officer (DRO).  The 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On December 9, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal of service 
connection for myoclonic sleep jerks was requested.

3.  The veteran's currently diagnosed sleep apnea had its 
onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for myoclonic sleep jerks 
by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for service connection for sleep apnea have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Myoclonic jerks

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).  The 
veteran has withdrawn this claim on appeal and, hence, there 
remains no allegation of error of fact or law of this claim 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of entitlement to 
service connection for myoclonic sleep jerks, and it is 
dismissed.

Sleep apnea

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that his sleep apnea had its onset in 
service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

During service, the veteran was treated for complaints of 
dizziness and seizure-like symptoms that were more pronounced 
while lying down or while sleeping.  In July 1994, the 
veteran sought treatment for complaints of near fainting, 
especially upon standing up quickly.  The assessment was a 
near fainting episode of unclear etiology.  In December 1994, 
he sought treatment complaining of a spinning and whirling 
sensation whenever he lied down.  He further reported that 
when lying down, he felt like he was experiencing a seizure.  
He denied loss of consciousness or periods of amnesia.  He 
advised that he had been experiencing those symptoms since 
May 1994.  He then related that these near fainting symptoms 
occurred only upon lying down.  The impression was possible 
vertigo/dizziness of unknown etiology, and he was referred to 
neurology for further workup.  

During his December 1994 neurological examination, the 
veteran reported an 8-month history of nightly 
"troublesome" sensations.  He advised that upon sleeping he 
experienced intense paraesthesias beginning at his forehead 
and working its way down his body.  This tingling was 
followed by intense paraesthesias from his neck to head.  The 
veteran advised that when he shook his head, the sensation 
would go away.  He advised that this cycle occurred 2 to 3 
times per night.  The veteran related that he felt fine 
except for the nightly disturbance and associated headaches.  
The impression was that the veteran's symptoms were of a 
psychogenic origin and not likely of a neurologic origin or 
pathology.  This was found to be a normal neurological 
examination.  

In April 1995, the veteran underwent a sleep deprived EEG to 
determine whether there was any neurologic pathology for the 
veteran's complaints of drowsiness-induced sensory 
abnormalities.  The background testing revealed a rather low 
voltage reading that was consistent with the veteran's drowsy 
state.  The veteran's sleep was noted to be normal to stage 
III of the testing.  The neurologist indicated that there 
were no asymmetric areas of focal slowing or evidence of 
abnormality or epilepsy.  The impression was normal awake and 
asleep EEG with a mildly low voltage character that may have 
been a reflection of the veteran's drowsy state.  

In July 1996, the veteran again sought in-service treatment 
for the same complaints as previously described.  The 
impression of his nocturnal, unusual sensation associated 
with controlled body movements was orthostatic hypotension, 
myoclonic sleep jerks, and paraesthesias of unknown etiology.  

In December 1998, the veteran again underwent an in-service 
neurological consult regarding the symptoms he complained of 
in 1994.  The veteran advised that the onset of these 
symptoms occurred after the 1991 Gulf War.  At that time, he 
recalled that upon crawling into his bunk, he felt fidgety, 
felt claustrophobic, would toss and turn, and would 
experience dizziness.  He advised that these episodes were 
less extreme.  The typical episode included visual blurriness 
and difficulty focusing while reading.  The veteran would 
shake his head to clear it.  The impression was episodic 
spells that were difficult to characterize and they were 
neither vertigo, nor syncope.  The neurologist indicated that 
there was no evidence of cerebellar, vestibular or intrinsic 
brainstem diagnosis, and he also doubted it was epilepsy.  

The December 1999 retirement physical examination report did 
not include any notation of a sleep-related disorder or 
complaint.  It did, however, note headaches, dizziness and 
fainting spells.

Following service in March 2004, the veteran underwent a 
sleep study.  He was diagnosed as having obstructive sleep 
apnea syndrome.  The veteran has been treated since with a 
CPAP machine.  

In a letter dated in December 2005, the veteran's treating 
physician indicated that the veteran's spells were mostly 
likely sleep related and this was supported by the 
improvement of his symptoms upon use of his CPAP machine.  
The veteran had advised that his symptoms started in service, 
but were not prominent until after discharge from service.  
The physician stated that "[i]t could very well be that the 
[veteran], all along, had the problem and never really was 
diagnosed until he was sent for the [March 2004] sleep 
study."

In an email dated in September 2006, one of the veteran's 
fellow service members indicated that she was stationed with 
the veteran from 1993 to 1995.  She recalled the veteran 
complaining of sleep problems, and when he sought treatment, 
he was never diagnosed as having a sleep disorder.  She 
opined that he did not receive adequate testing while in 
service.  

That same month, the veteran appeared and testified at a DRO 
hearing.  He testified that his sleep disorder began in 
service and continued to the present.  He stated that his 
symptoms are currently treated with a CPAP machine.  

In January 2007, the veteran underwent a VA neurological 
examination.  He reported experiencing vertigo-like symptoms 
since 1992.  He reported intermittent dizzy spells with 
sudden movements or during any motion.  He advised that he 
experienced these episodes 2-3 times monthly and without any 
significant areas of alleviation.  He was diagnosed as having 
benign positional vertigo.  There was no discussion of any 
sleep disorder, and no opinion was made regarding any 
relation to service.  

In June 2007, the veteran underwent a General Medical 
Examination.  The veteran stated that he had complaints of 
sleep problems and sleep jerks while stationed in Hawaii.  He 
reported night jerks that occur when his respiratory 
frequency falls and his body jerks to wake him up to breathe.  
After awakening, he has to take several deep breaths, but 
this does not occur as frequently with use of the CPAP 
machine.  No opinion was made regarding any relationship 
between the veteran's sleep apnea and service.  

In a March 2008 letter, the veteran's private physician 
indicated that he reviewed the veteran's old records and that 
the veteran had symptoms related to sleep apnea for some 
time.  He found that it was likely that the veteran had sleep 
apnea while he was in service.  The following month a VA 
doctor confirmed the veteran's sleep apnea diagnosis and 
indicated that his symptoms had been ongoing for more than 15 
years.  The physician indicated that the veteran more likely 
than not had these symptoms while he was in service.  There 
are no contrary opinions of record.  

Given the evidence as outlined above, the Board finds that 
the veteran is entitled to service connection for his 
currently diagnosed obstructive sleep apnea.  Although the 
veteran was not explicitly treated for a sleep disorder while 
in service, there are numerous complaints of difficulty 
sleeping and associated symptoms.  Also during service, he 
underwent a sleep deprived EEG.  Testing was noted to be 
normal through phase III of testing, but he was noted to have 
readings consistent with his apparent drowsiness.  The 
veteran was first diagnosed as having sleep apnea in 2004.  
In December 2005, the veteran's treating physician indicated 
that his reported spells were sleep related as their 
occurrence decreased with use of the CPAP machine.  Moreover, 
there are two clinical opinions of record linking the 
veteran's current diagnosis to the related in-service 
symptomatology and treatment.  As reflected above, there are 
no contrary opinions of record.  Thus, consistent with the 
veteran's competent assertions that the symptomatology 
related to his sleep disorder had its onset in service and 
has continued to the present, the Board finds that the 
criteria for service connection for sleep apnea have been 
met.  Thus, service connection is granted.  


ORDER

The appeal of entitlement to service connection for myoclonic 
sleep jerks is dismissed.

Service connection for sleep apnea is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


